Citation Nr: 1423540	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-43 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, to include as secondary to service-connected left knee injury residuals. 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for obstructive sleep apnea (OSA). 

4. Entitlement to service connection for a psychiatric disability, to include PTSD and depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1987 to December 1991. He also had Army National Guard (ARNG) service. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for PTSD, OSA, as well as right knee and lumbar spine disabilities. 

In January 2013, the Veteran testified before the undersigned at a Board hearing. A transcript has been reviewed and is associated with the file. 

The issues of entitlement to service connection for a lumbar spine disability, OSA and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. A February 1992 RO decision denied a claim for service connection for a lumbar spine disability; the Veteran did not file a notice of disagreement, no new and material evidence was received within one year of notice of the RO decision and the decision became final.  

2. Evidence received since the February 1992 RO rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the claim.  

3. The Veteran withdrew the claim of service connection for a right knee disability on the record at the January 2013 Board hearing. 


CONCLUSIONS OF LAW

1. The RO's February 1992 decision that denied service connection for a lumbar spine disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen a claim for service connection for a lumbar spine disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3. The criteria for withdrawal of the claim for service connection for a right knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In its February 1992 decision, the RO found that there was no current lumbar spine disability; low back pain was not considered a disability and there was no diagnosis of any other low back disability. The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 7105(c) (West 1991). 

The Veteran filed to reopen this claim in 2009; the claim for entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the February 1992 decision, the evidence in the file consisted of: service treatment records, the Veteran's claim, and a January 1992 VA examination report.  

Evidence added since the February 1992 RO decision, includes an April 2009 diagnostic test showing mild degenerative (arthritic) and degenerative disc changes of the spine.  This diagnosis relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.  The evidence is considered both new and material and the claim for a lumbar spine disability is reopened. 



Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative at a Board hearing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim for a right knee disability at the Board hearing. (Transcript, p 2.) There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 


ORDER

New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability and the claim is reopened.  

Entitlement to service connection for a right knee disability is dismissed.


REMAND

Service treatment records for the Veteran's Army National Guard service (June to July 1984 and June to August 1985) have not been requested. VA has a duty to obtain them. 38 C.F.R. § 3.159(c)(1) (2013). 

The September 2010 VA examiner explained the Veteran did not meet the DSM-IV criteria for PTSD, but could not say without resorting to mere speculation whether depressive disorder was caused by or related to the Veteran's military experience.  A new VA examination is warranted to determine whether the diagnosed depression is related to service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Similarly, there are medical opinions obtained on VA examination with regard to the relationship between the current back and OSA disabilities and service.  These require clarification.

Accordingly, the case is REMANDED for the following action:

1. Request ARNG service treatment and examination records from June to July 1984 and June to August 1985. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. Ask the VA examiner who provided the opinion with regard to the low back disability to review the claims folder and provide reasons for the opinion that the current degenerative changes are more likely than not unrelated to the injuries reported by the Veteran in service.

3.  Ask the VA examiner who provided the opinion with regard to OSAs to clarify whether the symptoms reported by the Veteran in service are at least as likely as not manifestation of OSA.  The examiner should review the claims folder and provide reasons for the opinion.

4.  If an examiner is unavailable, another qualified medical professional should provide the necessary review.

5. Schedule the Veteran for a VA psychiatric examination. The claims folder and a copy of this remand must be provided to the. 

The examiner should determine whether any current psychiatric disability, including depression, at least as likely as not had its onset in service or is otherwise the result of a disease or injury in service, including reported in-service stressors while serving in the Southwest Asia Theater of operations. 

The examiner's attention is directed toward the following evidence:

* The September 1991 report of medical history showing the Veteran reported depression or excessive worry or nervous trouble;

* Treatment in the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) in service; 

* A June 1993 record from Dr. A.B. showing the Veteran denied a history of stress, depression, and anxiety; and

* medication notes from Dr. A.B. prescribing 
Buspar and Xanax for anxiety in April and May 1995. 

All conclusions should be supported with reasons. 

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


